 

FILED

July 26, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF

CALIFORNIA
EASTERN DISTRICT OF CALIFORNIA —_ax—

 

 

 

UNITED STATES OF AMERICA, ) Y
) Case No. 2:19-MJ-00115-DB
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
DAVID CLAY JUSTICE, )
)
Defendant. )

 

TO: -UNITED STATES MARSHAL:

This is to authorize and direct you to release DAVID CLAY JUSTICE, Case No. 2:19-MJ-
00115-DB, Charge Title 21 USC §§ 846, 841(a)(1), from custody subject to the conditions contained
in the attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance

¥_ Bail Posted in the Sum of $_25,000 ( co-signed)

Unsecured Appearance Bond

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

Y_ (Other) With supervision and pretrial release conditions as
stated on the record in open court.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

  
   

Issued at Sacramento, CA_ on _July 26

 

 

   

Deborah Barnes
United States Magistrate Judge
